Citation Nr: 1644494	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  14-28 939 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1971 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Board notes that the Veteran has claimed that he did not receive the June 2013 statement of the case (SOC), regarding the claim of whether new and material evidence had been received to reopen a claim for entitlement to service connection for a heart disorder, and requested that an effectively untimely VA Form 9 be accepted.  The Board may address questions pertaining to its jurisdictional authority to review a particular case.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (stating that "it is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits...").  These questions include, but are not limited to, determining whether notices of disagreement and substantive appeals are adequate and timely, at any stage in a proceeding before it, regardless of whether the agency of original jurisdiction addressed such question(s). 

Here, the Board has determined that it has jurisdiction to decide the Veteran's claim on the merits, and, therefore, any error on VA's part is deemed moot.  Thus, adjudication of his claims at this time is warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 2008 rating decision denied the Veteran's claim to reopen a claim for service connection for a heart disorder, and the rating decision became final after the Veteran failed to perfect an appeal after the issuance of an SOC and failed to submit new evidence within one year of notification of the decision.

2.  The evidence received since the July 2008 rating decision is not material, and it does not raises a reasonable possibility of substantiating a claim for service connection for a heart disorder.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision denying the Veteran service connection for a heart disorder is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  The criteria for reopening the claim for service connection for a heart disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.   Additionally, the Veteran was offered the opportunity to testify at a personal hearing before the Board, and initially accepted before withdrawing his request.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the appellant in adjudicating this appeal, because VA's duties to notify and assist have been met.

New and Material Evidence

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim for entitlement to service connection for a heart disorder.  The Board has determined that new and material evidence sufficient to reopen the claim has not been submitted.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The RO originally denied the Veteran service connection for a heart disorder in July 2008.  The decision became final after the Veteran failed to submit additional evidence within one year of notification of the decision and failed to timely perfect an appeal after the issuance of an SOC in July 2009.

At the time of the July 2008 rating decision, the record contained the Veteran's statements, service personnel records, service treatment records, a general VA examination, and treatment records from the 1990s to 2008.  The RO found that there was no in-service cardiac related incurrence or a medical nexus linking a current heart disability to the Veteran's military service.  The RO also found that the there was no diagnosis of a heart disorder within one year of separation of service.  Finally, the Board notes that - although not addressed in the rating decision - the record prior to July 2008 contained statements alleging that the heart disorder was related to herbicide exposure while stationed at Andersen Air Force Base in Guam.  Nevertheless, the record prior to July 2008 does not contain a diagnosis of ischemic heart disease.

After July 2008, additional treatment records, disability questionnaires, and written statements from the Veteran were submitted into the record.  The additional evidence indicates that the Veteran has a heart disorder, but it does not provide competent evidence of a cardiac related in-service incurrence, a medical nexus linking an in-service incurrence to a current disability, a diagnosis within one year of separation of service, or a diagnosis of ischemic heart disease.  The Board notes that the Veteran stated, both directly to VA in written statements as well as indirectly through his physicians, that he had had a myocardial infarction in 1973 while still in-service.  Nevertheless, this is not sufficient to reopen the Veteran's claim for service connection.  This report is not corroborated by his service treatment records, and the Veteran is not competent to diagnose medical conditions such as a heart attack.  The fact remains that the mere allegation of a heart attack is found to be inherently incredible, as it would be presumed that such a traumatic health incident would be well-documented.  Yet, the Veteran's separation physical in 1973 makes no mention of any heart impairment, despite noting a number of health conditions, both past and present.

Additionally, the record still does not contain medical opinions linking the Veteran's current heart disorder to an in-service incurrence or a current diagnosis by a competent medical professional of ischemic heart disease or a diagnosis of any heart disorder within one year of separation of service.  Therefore, this information does not give rise to a substantial possibility that the Veteran will be able to substantiate his claim.  

The Veteran also has reported being exposed to herbicides during service.  However, without assessing the merits of such an assertion, the Board notes that the Veteran's claimed heart condition, mitral valve prolapse, is not considered to be a disease that is presumptively associated with herbicide exposure, and as such, the mere allegation of herbicide exposure, even if presumed credible, does not present a basis to reopen the Veteran's case.

In sum, the evidence submitted since the last final denial is cumulative of the evidence previously of record; does not relate to an unestablished fact necessary to substantiate the claim; or does not raise a possibility of substantiating that the heart disorder is related to service.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See Shade.  Here, even if the Veteran's assertion that he had a heart attack in service were presumed credible and the claim reopened, the fact remains that no duty to assist would be triggered, because there is no suggestion competent suggestion that the Veteran's current heart condition even might be the result of his military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Thus, reopening a claim for entitlement to service connection for a heart disorder is denied.






ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for service connection for a heart disorder is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


